Citation Nr: 1019979	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  06-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for a psychiatric 
disorder (claimed as depression), to include as secondary to 
service-connected tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1979 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

Regarding the hearing loss claim, service connection for 
right ear hearing loss was denied in a February 2004 rating 
action.  A January 2005 statement from the Veteran is deemed 
to constitute a notice of disagreement on that issue.  
38 C.F.R. § 20.201.  Thus, the February 2004 rating action is 
the determination on appeal.  the psychiatric disorder claim 
arises from June 2005 rating decision. 

The issue of entitlement to service connection for a 
psychiatric disorder (claimed as depression) to include as 
secondary to service-connected tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent evidence does not demonstrate that the 
Veteran's right ear hearing loss of the right ear is related 
to his active service.  


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated 
during active service, and sensorineural hearing loss 
disability may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In this case, a VCAA letter in April 2005 apprised the 
Veteran of how to substantiate the claims and explained the 
division of responsibilities between VA and a claimant in 
developing a claim.  Dingess notice was provided in a May 
2006 communication and the claims have since been 
readjudicated, curing the timing deficiency.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, no further 
development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development 
of his claims. To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009). Service treatment records, private treatment 
records and VA examinations are of record.  The Veteran has 
not identified any outstanding pertinent evidence to be 
obtained.

In sum, the Board finds that VA has satisfied its duties to 
notify and to assist the Veteran in this case. No further 
assistance to the Veteran with the development of evidence is 
required and the evidence of record provides sufficient 
information to adequately evaluate the claims. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Analysis

The Veteran contends that he has hearing loss related to his 
active service, to include chronic ear infections he had 
experienced during that time. 

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 
10 Vet. App. 488, 498 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson 
v. West, 12 Vet. App. 253 (1999) (lay evidence of in-service 
incurrence is sufficient in some circumstances for purposes 
of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, for VA compensation purposes, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
the speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

At the outset, the Board notes that the Veteran was 
previously granted service connection for otitis media, 
status post tympanoplasty of the left ear, effective November 
1985, and was assigned a noncompensable rating under 
38 C.F.R. § 4.87, Diagnostic Code 6201.  Diagnostic Code 6201 
directs that the service-connected otitis media be rated as 
hearing impairment.  As such, the only issue before the Board 
is the issue of entitlement to service connection for right 
ear hearing loss. 

Notwithstanding some remarks in the record disputing the 
reliability of some post-service audiometric findings, the 
evidence, including a January 2007 VA examination, 
demonstrates right ear hearing loss disability under 
38 C.F.R. § 3.385.  Thus, the first element of a service 
connection claim has been satisfied here.

Regarding in-service injury, the Veteran alleged in-service 
noise exposure, as a result of his military occupational 
specialty (MOS) of armor crewman during which time he was 
exposed to noise while detailing equipment and ammunition.  
The Veteran's DD Form 214 confirms his MOS as armor crewman.  
As such, exposure to noise is found to be consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  
Therefore, noise exposure is conceded.  The question for 
consideration, then, is whether the Veteran's current right 
ear hearing loss is causally related to such noise exposure.  

In this case, service treatment records contain an 
examination dated in May 1979, which noted normal ears.  
Audiological testing revealed noted puretone thresholds in 
the right ear of 20, 25, 25, 25, and 25 at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  A February 1980 record 
noted that the Veteran did complain of loss of hearing in the 
left ear, but it was attributed to external otitis.  A March 
1982 audiologic chart measured auditory acuity as to bone 
conduction, and does not appear to be in a format that is 
interpretable for VA rating purposes.  A January 1983 
examination indicated that the Veteran had a perforated left 
ear tympanic membrane.  Audiological testing noted puretone 
thresholds in the right ear of 25, 10, 5, 5, and 15 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively.  

The service treatment records, as noted above, do reflect 
some clinical right ear hearing loss per Hensley.  However, 
the audiometric findings fail to suggest any clear decrease 
in auditory acuity.  Indeed, the 1983 examination 
demonstrated improved results at 4 of the 5 relevant puretone 
thresholds.  Given this, the Veteran's contention that he has 
experienced continuous right ear hearing loss since active 
service is not credible.  Moreover, he did not raise a claim 
for right ear hearing loss until 2003, 20 years following 
discharge. Had he been experiencing continuous symptoms, it 
is reasonable to expect that he would have made a claim many 
years earlier.  For these reasons, continuity of 
symptomatology has not been demonstrated, either through the 
clinical record or the Veteran's own statements.  Moreover, 
no medical evidence relates the current hearing loss 
disability to active service.  In fact, a VA examiner in 
December 2003 reached the opposite conclusion.  
Specifically, he opined that the Veteran's hearing was 
essentially within the normal limits through the speech 
frequency range bilaterally.  The examiner concluded that it 
was less likely than not that the Veteran's hearing loss was 
due to acoustic trauma during service.  As the opinion was 
offered following a review of the record and after an 
objective examination of the Veteran, it is found to be 
highly probative.  Moreover, no other medical evidence 
refutes this opinion.  In fact, it is supported by findings 
of another VA examiner in January 2007, who observed that the 
Veteran did not have significant hearing loss on discharge 
from service.  Again, 4 of 5 puretone thresholds showed 
better hearing at separation than at induction.

The Veteran himself believes that his current right ear 
hearing loss is due to active service.  However, as noted 
earlier, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Moreover, to the extent that the holding in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be 
interpreted to enable a lay person to speak as to etiology in 
some limited circumstances in which nexus is obvious merely 
through lay observation, such as a fall leading to a broken 
leg, the question of causation here, given the lack of any 
clear decrease in hearing acuity during service or for many 
years thereafter, involves a more complex relationship that 
the Veteran is not competent to address.  

In sum, as there is no evidence showing that the Veteran 
incurred a right ear hearing loss disability during his 
active service, the claim is denied.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for right ear hearing loss is denied.


REMAND

With respect to the Veteran's psychiatric claim, the Board 
finds that additional development is required, for the 
reasons discussed below.

The Veteran contends that he has a psychiatric disorder 
secondary to his service-connected tinnitus.  A December 1985 
VA inpatient record noted that he had been hospitalized with 
a diagnosis of intermittent explosive disorder.  Post service 
VA treatment records dated from December 2004 to 2006 noted 
symptoms of depression, and irritability, as well as provided 
diagnoses of mood disorder, intermittent explosive disorder, 
and rule out schizotypal disorder.  However, he has not been 
afforded a VA examination regarding the etiology of his 
psychiatric disorder, to include whether his service-
connected disabilities, including tinnitus, caused or 
aggravated his psychiatric disorder.  A VA examination and 
opinion should be obtained in order to address these 
assertions.  See 38 U.S.C.A. § 5103A(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be 
requested.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file and any 
negative search should be communicated to 
the Veteran.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
etiology of the current psychiatric 
disorder.  The claims file must be 
provided to the examiner prior to the 
examination.  All indicated evaluations, 
studies, and tests should be 
accomplished, and any such results must 
be included in the examination report.  
After conducting the examination, the 
examiner should provide an opinion on the 
following:

(a) Whether it is at least as likely 
as not (e.g., a 	50% or higher 
degree of probability) that any 
current psychiatric disorder, 
including depression, had its onset 
during service or is in any way 
related to the Veteran's active 
service.     

(b) Whether the Veteran's service-
connected disabilities, to include 
the service-connected tinnitus, 
caused or aggravated (made 
permanently worse) his psychiatric 
disorder.  If aggravation is found, 
the examiner must identify the 
baseline level of disability prior 
to the aggravation and determine 
what degree of additional impairment 
is attributable to aggravation of 
the psychiatric disorder by the 
service-connected disability.  

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner cannot respond without resorting 
to speculation, he should explain why a 
response would be speculative.

3.  After the foregoing, review the 
evidence added to the record and 
readjudicate the Veteran's claim.  If the 
claimed benefit remains denied, the 
Veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


